Citation Nr: 1221064	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  06-21 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to a disability rating in excess of 60 percent for a cervical spine disability. 

2. Entitlement to a disability rating in excess of 40 percent for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse



ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1954 to May 1958. 

This matter was last before the Board of Veterans' Appeals (Board) in June 2010 on appeal from an April 2005 rating decision of the Regional Office (RO) in New York, New York. The RO denied an increase in a 60 percent rating for a cervical spine disability (disc disease with degenerative joint disease, cervical stenosis, syringomyelia, and radiculopathy of the bilateral upper extremities) and denied an increase in a 40 percent rating for a lumbar spine disability (discogenic disease with weakness of the right leg). The Board remanded for additional development in September 2008 and June 2010.

The Veteran testified before the below-signed Veterans Law Judge in May 2008 at the New York RO. A copy of the transcript from that hearing has been associated with the record. A review of the Virtual VA paperless claims processing system revealed additional medical records pertinent to the present appeal. The Board has carefully reviewed that evidence.

The appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that development directed in prior remands was not completed. The matter must be remanded to the RO/AMC in accordance with Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The September 2008 Board remand, in pertinent part, directed the RO/AMC to provide the Veteran with additional notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VA subsequently mailed the Veteran a September 2008 letter which informed him how VA determines disability ratings and notified him of the specific rating criteria for his disabilities. However, the letter did not notify him of how VA determines effective dates. Such notice is required pursuant to Dingess, 19 Vet. App. 473. While this case is in remand status, the RO/AMC must provide him with legally adequate notice.

The June 2010 Board remand directed the RO/AMC to afford the Veteran an examination. The remand specifically directed that the examination include diagnosis and assessment of all neurologic abnormalities associated with the cervical and lumbar spinal disabilities. The resulting October 2010 VA examination report does not include any such diagnoses or assessments. If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes. 38 C.F.R. § 4.2. The 2010 examination is not adequate for rating purposes.

Further, VA treatment records associated with the record subsequent to the October 2010 examination reflect that the Veteran's symptoms may have worsened. He also wrote to VA in December 2011 and stated that he had been advised that he needed to undergo another spinal surgery. As the last treatment note within the (virtual) claims file is dated December 6, 2011, the record does not reflect whether or not any such surgery has been performed. The RO/AMC must take appropriate steps to gather any additional treatment notes and associate them with the claims file.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines that there is a need to determine the exact nature, or severity, of a disability. See also 38 C.F.R. § 3.159 (2011). VA has the authority to schedule a compensation and pension examination when one is deemed necessary and the Veteran has an obligation to report for that examination. As the current severity of the Veteran's spinal disabilities is not clear and the neurologic abnormalities associated with the disabilities require identification and assessment, the Board finds that a new examination is warranted. 38 C.F.R. § 3.327(a).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Gather any additional (after December 6, 2011) records of VA medical treatment and associate them with the claims file.

2. Inquire if the Veteran has received any pertinent medical care from health care providers other than VA. Provide him with the necessary authorizations for the release of any newly identified private treatment records. If any of the requested private records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession. 

3. Subsequent to the above development, afford the Veteran an opportunity to attend a VA examination at an appropriate location to determine the current severity of his service-connected spinal disabilities. The following considerations will govern the examination:

a. The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination. The examination report must reflect review of pertinent material in the claims folder to include, but not limited to, VA treatment notes dating from 2004 forward (note that records generated after December 1, 2010 are contained within the Virtual VA paperless claims processing system).

b. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiner must provide current findings including:

i. Range of motion measurements for the cervical spine, lumbar spine, and entire thoracolumbar spine;

ii. Any additional range of motion lost due to any weakened movement, excess fatigability, incoordination, pain or flare ups;

iii. Whether the Veteran has intervertebral disc syndrome of the cervical spine and/or lumbar spine and, if so, whether any such intervertebral disc syndrome results in incapacitating episodes (report the duration of the episodes over the past 12 months);

iv. DIAGNOSIS AND ASSESSMENT (mild, moderate, moderately severe, or severe; and/or complete or incomplete paralysis of any nerve), OF ANY ASSOCIATED NEUROLOGIC ABNORMALITIES (address the Veteran's contention that he experiences lost strength/use of his hands, legs, and feet as well as incontinence of bowel and bladder due to his spinal disabilities) - SCHEDULE ANY ADDITIONAL TESTS NECESSARY FOR THE EVALUATION OF ANY ASSOCIATED ABNORMALITIES (if determining that a separate neurological evaluation is warranted, take appropriate steps to schedule such examination);

c. Discuss the results of the prior examinations (October 2010, April 2007, and April 2005) and subsequent changes in the severity of the spinal disabilities and associated neurological abnormalities.

d. Identify and explain the medical basis or bases for all conclusions, with identification of pertinent evidence of record. All clinical findings must be reported in detail and correlated to a specific diagnosis. If any requested opinion cannot be provided without resort to speculation, so state and explain why.

4. Review the examination report(s) - ensure that, if the spinal disorders examiner determined that a separate examination was warranted for neurologic abnormalities, such examination was completed. If any of the requested opinions are not provided or the examinations are otherwise inadequate for rating purposes, return the report(s) to the examiner(s) for clarification. See 38 C.F.R. § 4.2.

5. Readjudicate the Veteran's claims, to include consideration of the application of staged ratings AND SEPARATE RATINGS FOR ANY ASSOCIATED OBJECTIVE NEUROLOGIC ABNORMALITIES PURSUANT TO 38 C.F.R. § 4.71(a), GENERAL RATING FORMULA FOR DISEASES AND INJURIES OF THE SPINE, NOTE (1). 

6. If the claims are not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DENNIS F. CHIAPPETTA, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


